DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The Information Disclosure Statements filed 26 July 2021, 18 February 2022, and 15 September 2022 have been fully considered by Examiner.  Annotated copies are included with the present Office Action.

Claim Objections
4.	Claim 17 is objected to because of the following informalities:  Claim 17 recites the “method of claim 17” which is improper since a claim cannot depend from itself.  For the purpose of examining claim 17 over the prior art, Examiner will assume Applicant intended to recite “method of claim 16” which would be consistent with parallel claim 7.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 2, 3, 5, 6, 11-13, 15, 16 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abovitz (US-2015/0016777).
	Regarding claim 2:  Abovitz discloses a display system (figs 15-16, [0127]-[0128], [0236], and [0244] of Abovitz) comprising: a head-mounted display (figs 15-16, [0236], and [0244] of Abovitz) comprising one or more waveguides (figs 1-2 and [0112]-[0116] of Abovitz) configured to transmit light from a surrounding environment to a user and to project light to the user to display image content ([0116]-[0118], and [0236]-[0237] of Abovitz); an environmental sensor configured to detect environmental data ([0227] and [0265] of Abovitz); a user sensor configured to collect user-specific data of the user ([0227], [0237]-[0238], and [0251] of Abovitz – user-specific data such as eye- and head-tracking, user haptic interactions, and so on); and processing circuitry configured to share one or both of the user-specific data and the environmental data with other display systems (figs 19-20 and [0267]-[0272] of Abovitz – passes information through passable world model).
	Regarding claim 3:  Abovitz discloses the display system of claim 2 (as rejected above), wherein the processing circuitry is configured to transmit and receive environmental data and user-specific data between display systems worn by different users (figs 19-20 and [0267]-[0272] of Abovitz – shared between users by passing information through passable world model).
	Regarding claim 5:  Abovitz discloses the display system of claim 2 (as rejected above), wherein the processing circuitry is configured to transmit the environmental data or the user-specific data when abnormal environmental data or user-specific data are detected (figs 18-20 and [0265]-[0272] of Abovitz – when there is abnormal environmental data, such as unknown regions which have to be analyzed, fiducial points are determined and transmitted to other users; user-specific data is also passed to other users in the passable world model).
	Regarding claim 6:  Abovitz discloses the display system of claim 2 (as rejected above), wherein the processing circuitry is further configured to receive environmental data or user-specific data sent from at least one other display system and to compare the received environmental data or user-specific data with environmental data detected with the environmental sensor or user-specific data detected with the user sensor ([0306]-[0309] of Abovitz – receives environmental data and compares wide angle captured images to determine if topology is known and stored, or if a new node in the topological map needs to be created by the user’s AR system).
	Regarding claim 11:  Abovitz discloses the display system of claim 2 (as rejected above), wherein the one or more waveguides are configured to project the light to the user with variable amounts of wavefront divergence ([0330]-[0332] of Abovitz).
	Regarding claim 12:  Abovitz discloses a method comprising: collecting environmental data from an environmental sensor ([0227] and [0265] of Abovitz) of a display system (figs 15-16, [0127]-[0128], [0236], and [0244] of Abovitz) including an augmented reality head-mounted display (figs 15-16, [0236], and [0244] of Abovitz) comprising one or more waveguides (figs 1-2 and [0112]-[0116] of Abovitz) configured to transmit light from a surrounding environment to a user and to project light to the user to display image content ([0116]-[0118], and [0236]-[0237] of Abovitz); collecting user-specific data of the user from a user sensor of the display system ([0227], [0237]-[0238], and [0251] of Abovitz – user-specific data such as eye- and head-tracking, user haptic interactions, and so on); correlating the environmental data with the user-specific data by processing circuitry of the display system ([0236]-[0237], [0253]-[0254], [0267], and [0274] of Abovitz – correlated for use with the passable world); and sharing, by the processing circuitry, one or both of the user-specific data and the environmental data with other display systems (figs 19-20 and [0267]-[0272] of Abovitz – passes information through passable world model).
	Regarding claim 13:  Abovitz discloses the method of claim 12 (as rejected above), wherein the one or both of the user-specific data and the environmental data are shared with one or more display systems worn by different users (figs 19-20 and [0267]-[0272] of Abovitz – shared between users by passing information through passable world model).
	Regarding claim 15:  Abovitz discloses the method of claim 12 (as rejected above), wherein the sharing comprises transmitting the environmental data or the user-specific data when abnormal environmental data or user-specific data are detected (figs 18-20 and [0265]-[0272] of Abovitz – when there is abnormal environmental data, such as unknown regions which have to be analyzed, fiducial points are determined and transmitted to other users; user-specific data is also passed to other users in the passable world model).
	Regarding claim 16:  Abovitz discloses the method of claim 12 (as rejected above), further comprising receiving environmental data or user-specific data sent from at least one other display system and to compare the received environmental data or user-specific data with environmental data detected with the environmental sensor or user-specific data detected with the user sensor ([0306]-[0309] of Abovitz – receives environmental data and compares wide angle captured images to determine if topology is known and stored, or if a new node in the topological map needs to be created by the user’s AR system).
	Regarding claim 21:  Abovitz discloses the method of claim 12 (as rejected above), wherein the one or more waveguides are configured to project the light to the user with variable amounts of wavefront divergence ([0330]-[0332] of Abovitz).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Abovitz (US-2015/0016777) in view of Meglan (US-2018/0032130).
	Regarding claim 4:  Abovitz discloses the display system of claim 3 (as rejected above).  Abovitz does not disclose wherein at least one of the different users is a clinician, and wherein the display system worn by the clinician is configured to display augmented reality content to the clinician for diagnosis, monitoring, or treatment of the user.
	Meglan discloses wherein at least one of the different users is a clinician ([0024] of Meglan), and wherein the display system worn by the clinician is configured to display augmented reality content to the clinician for diagnosis, monitoring, or treatment of the user (figs 5-7, [0024], [0044], and [0047]-[0050] of Meglan).
	Abovitz and Meglan are analogous art because they are from the same field of endeavor, namely head-worn virtual and augmented reality systems.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have at least one of the different users be a clinician, and configure the display system worn by the clinician to display augmented reality content to the clinician for diagnosis, monitoring, or treatment of the user, as taught by Meglan.  The motivation for doing so would have been to allow surgeons and other medical professionals to perform needed tasks while having needed information readily available so as to allow for continuous focus of delicate work.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Abovitz according to the relied-upon teachings of Meglan to obtain the invention as specified in claim 4.
	Regarding claim 14:  Abovitz discloses the method of claim 13 (as rejected above).  Abovitz does not disclose wherein at least one of the different users is a clinician ([0024] of Meglan), and wherein the display system worn by the clinician is configured to display augmented reality content to the clinician for diagnosis, monitoring, or treatment of the user.
	Meglan discloses wherein at least one of the different users is a clinician, and wherein the display system worn by the clinician is configured to display augmented reality content to the clinician for diagnosis, monitoring, or treatment of the user (figs 5-7, [0024], [0044], and [0047]-[0050] of Meglan).
	Abovitz and Meglan are analogous art because they are from the same field of endeavor, namely head-worn virtual and augmented reality systems.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have at least one of the different users be a clinician, and configure the display system worn by the clinician to display augmented reality content to the clinician for diagnosis, monitoring, or treatment of the user, as taught by Meglan.  The motivation for doing so would have been to allow surgeons and other medical professionals to perform needed tasks while having needed information readily available so as to allow for continuous focus of delicate work.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Abovitz according to the relied-upon teachings of Meglan to obtain the invention as specified in claim 14.

9.	Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Abovitz (US-2015/0016777) in view of Miller (US-2016/0235374).
	Regarding claim 7:  Abovitz discloses the display system of claim 6 (as rejected above), wherein the processing circuitry is further configured to: determine location data of the display system (fig 24(2412) and [0307]-[0308] of Abovitz).  Abovitz does not disclose detect an occurrence of similar physiological, behavioral, or environmental abnormalities in a plurality of display device wearers in physical proximity based on the location data and at least one of the received environmental data or the receive user-specific data.
	Miller discloses detecting an occurrence of similar physiological, behavioral, or environmental abnormalities in a plurality of display device wearers in physical proximity based on the location data and at least one of the received environmental data or the receive user-specific data (figs 8-9, [0024], and [0114]-[0120] of Miller – detects if physiological and/or environmental data are outside a threshold range).
	Abovitz and Miller are analogous art because they are from similar problem solving areas, namely information tracking in computational devices.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to detect an occurrence of similar physiological, behavioral, or environmental abnormalities in a plurality of display device wearers in physical proximity based on the location data and at least one of the received environmental data or the receive user-specific data, as taught by Miller.  The motivation for doing so would have been to promote the health and safety of the device users.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Abovitz according to the relied-upon teachings of Miller to obtain the invention as specified in claim 7.
	Regarding claim 8:  Abovitz in view of Miller discloses the display system of claim 7 (as rejected above), wherein the processing circuitry is further configured to determine a location of an environmental abnormality based at least in part on location data from the display devices worn by the plurality of display device wearers (fig 25 and [0306]-[0311] of Abovitz – location data and histogram analysis of captured wide-angle image used to determine the environmental abnormality (unknown node in topological map)).
	Regarding claim 9:  Abovitz in view of Miller discloses the display system of claim 7 (as rejected above), wherein the processing circuitry is further configured to provide a remote notification based on the detected occurrence of similar physiological, behavioral, or environmental abnormalities (figs 18-20, [0265]-[0272], and [0575] of Abovitz – when there is abnormal environmental data, such as unknown regions which have to be analyzed, fiducial points are determined and transmitted to other users; user-specific data is also passed to other users in the passable world model; notifications and virtual alerts can be received by users of the virtual devices).
	Regarding claim 17:  Abovitz discloses the method of claim 16 (as rejected above), further comprising: determining location data of the display system.  Abovitz does not disclose detecting an occurrence of similar physiological, behavioral, or environmental abnormalities in a plurality of display device wearers in physical proximity based on the location data and at least one of the received environmental data or the receive user-specific data.
	Miller discloses detecting an occurrence of similar physiological, behavioral, or environmental abnormalities in a plurality of display device wearers in physical proximity based on the location data and at least one of the received environmental data or the receive user-specific data (figs 8-9, [0024], and [0114]-[0120] of Miller – detects if physiological and/or environmental data are outside a threshold range).
	Abovitz and Miller are analogous art because they are from similar problem solving areas, namely information tracking in computational devices.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to detect an occurrence of similar physiological, behavioral, or environmental abnormalities in a plurality of display device wearers in physical proximity based on the location data and at least one of the received environmental data or the receive user-specific data, as taught by Miller.  The motivation for doing so would have been to promote the health and safety of the device users.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Abovitz according to the relied-upon teachings of Miller to obtain the invention as specified in claim 17.
	Regarding claim 18:  Abovitz in view of Miller discloses the method of claim 17 (as rejected above), further comprising determining a location of an environmental abnormality based at least in part on location data from the display devices worn by the plurality of display device wearers (fig 25 and [0306]-[0311] of Abovitz – location data and histogram analysis of captured wide-angle image used to determine the environmental abnormality (unknown node in topological map)).
	Regarding claim 19:  Abovitz in view of Miller discloses the method of claim 17 (as rejected above), further comprising providing a remote notification based on the detected occurrence of similar physiological, behavioral, or environmental abnormalities (figs 18-20, [0265]-[0272], and [0575] of Abovitz – when there is abnormal environmental data, such as unknown regions which have to be analyzed, fiducial points are determined and transmitted to other users; user-specific data is also passed to other users in the passable world model; notifications and virtual alerts can be received by users of the virtual devices).

10.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abovitz (US-2015/0016777) in view of Hamilton (US-2017/0365048).
	Regarding claim 10:  Abovitz discloses the display system of claim 2 (as rejected above).  Abovitz does not disclose wherein the user-specific data comprises behavioral information characterizing behavior of the user.
	Hamilton discloses wherein the user-specific data comprises behavioral information characterizing behavior of the user ([0114] of Hamilton).
	Abovitz and Hamilton are analogous art because they are from similar problem solving areas, namely information tracking in computational devices.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the user-specific data comprise behavioral information characterizing behavior of the user, as taught by Hamilton.  The motivation for doing so would have been to promote the health and safety of the device users.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Abovitz according to the relied-upon teachings of Hamilton to obtain the invention as specified in claim 10.
	Regarding claim 20:  Abovitz discloses the method of claim 12 (as rejected above).  Abovitz does not disclose wherein the user-specific data comprises behavioral information characterizing behavior of the user.
	Hamilton discloses wherein the user-specific data comprises behavioral information characterizing behavior of the user ([0114] of Hamilton).
	Abovitz and Hamilton are analogous art because they are from similar problem solving areas, namely information tracking in computational devices.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the user-specific data comprise behavioral information characterizing behavior of the user, as taught by Hamilton.  The motivation for doing so would have been to promote the health and safety of the device users.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Abovitz according to the relied-upon teachings of Hamilton to obtain the invention as specified in claim 20.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616